Citation Nr: 0717980	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a resultant psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In April 2004, the Board reopened a 
previously denied for the residuals of a head injury, and 
remanded the claim for further development and consideration.  
The Board again remanded this matter in April 2006.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings of a head injury or a psychiatric 
disorder.

2.  The veteran's psychiatric disorder is not shown by the 
medical evidence of record to be related to military service 
or to any incident therein, to include as due to a head 
injury. 

CONCLUSION OF LAW

Residuals of a head injury, to include a resultant 
psychiatric disorder, was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
suffers from the residuals of an inservice head injury, to 
include a resultant psychiatric disorder.  

Initially, VA has an obligation to notify claimants of what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  VA law and regulations require 
that part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).  
The notice requirements apply to all elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006),

In October 2001, the RO sent the veteran a letter that 
informed him of the evidence necessary to establish service 
connection for a disability, what evidence they would obtain, 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  The Board 
finds that the notice requirements set forth have been met, 
because while the veteran was not provided with notice of the 
type of evidence necessary to establish a disability 
evaluation or effective date if the claim was granted, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claims for service connection for 
residuals of a head injury, to include a resultant 
psychiatric disorder, questions as to the appropriate 
evaluation and effective date for any increase are moot.

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA hospital treatment records, VA outpatient 
treatment records, and his identified private treatment 
records.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2006).  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran alleges that he suffered a head injury during 
service at Camp Pendelton, California while participating in 
night driving lessons.  Specifically, the veteran contends 
that he fell off of a cliff, injuring his head and right 
shoulder.

The veteran's service medical records are negative for 
complaints or findings of a head injury or a psychiatric 
disorder.  A March 1971 entrance examination report notes a 
one inch scar on the left side of the veteran's forehead.  An 
October 1971 treatment report reveals a right shoulder 
injury.  A follow-up treatment report of May 1972 reveals an 
orthopedic examination for the veteran's right shoulder.  The 
veteran's March 1973 separation examination reveals a healed 
fracture of the right glenoid tuberosity subsequent to a 
right shoulder dislocation in October 1971, and indicates 
that the veteran's head and psychiatric status were normal.  
Although the service medical records show an October 1971 
right shoulder injury inservice, no reference is made to the 
veteran being unconscious or suffering a head injury at that 
time or any time thereafter.  

The report of a July 1973 VA examination notes the inservice 
shoulder injury - specifically that the veteran fell off of a 
truck in October 1971 an into an embankment, dislocating his 
right shoulder - but does not mention anything regarding a 
head injury.  The veteran's head, in fact, was noted to be 
normal on examination, and he was noted to be psychiatrically 
normal at the time as well.

Post service treatment records from May 1978 to July 1993 
show that the veteran was diagnosed with and treated for 
alcohol addiction, bipolar disorder, manic depressive 
disorder, post traumatic dislocation of the right shoulder 
with degenerative changes, hearing loss, and a left ankle 
fracture with wound infection. The records were silent as to 
any history of or any complaints relating to an inservice 
head injury.  However, the treatment reports do show 
treatment for a pre-service head injury.  During a July 1993 
VA hospital examination, the veteran stated that in 1968, 
when he was 14 years old, he was involved in a motor vehicle 
accident and was in a coma for 14 days with a skull fracture.  
The VA examiner noted that "[o]f great interest is the fact 
that his inability to control his impulsiveness and his 
aggressive behavior began after this accident."  A June 1993 
computed tomography (CT) scan of the veteran's head revealed 
an area of decreased attenuation in the left frontal lobe.  
The VA examiner opined that this was "possibly the residual 
of a small infarct or post-traumatic change."  The examiner 
further noted that "because of the area of the lesion in the 
left frontal lobe, that because of lack of inhibition, 
patient could very well be displaying rage reaction secondary 
to frontal lobe disinhibition."  

In September 1993, the veteran filed his initial claim for 
service connection for a head injury with resultant medical 
condition allegedly incurred inservice.  This claim is the 
first mention of an inservice head injury in the veteran's 
claims file.

A May 1994 VA mental disorder examination noted the veteran's 
self-reported history in which he stated that he had suffered 
two head injuries, including the 1968 pre-service head injury 
which placed him in a coma, and an October 1971 inservice 
head injury caused by his fall off of a cliff.  During a May 
1994 VA general examination the veteran again stated he had a 
history of two head injuries.  He noted the 1968 head injury 
and that he had "cracked his skull in three places."  The 
veteran further noted that he returned to school after the 
injury but "was kicked out of school his senior year for 
beating up the school superintendent."  The veteran also 
stated that he suffered a "real bad head injury" inservice 
when he fell off of a cliff and that he was treated in the 
emergency room at Camp Pendelton.  

In support of his claim, the RO received several lay 
statements from the veteran's family and friends noting the 
veteran's proclivity for drinking and fighting since his 
return from service.  The RO also received lay statements 
from two of the veteran's fellow marines who served with him, 
noting that they witnessed the veteran's October 1971 
inservice injury, and that the veteran had abrasions on his 
head and was in and out of consciousness.

VA treatment records from March 2001 to April 2005 were 
reviewed.  In April 2001 and February 2003 the veteran 
reported aggressive behavior, mood swings, anger and 
interpersonal difficulties as a result of an inservice head 
injury.  The February 2003 examiner noted that the veteran 
"was told to decrease his alcohol intake so we can 
reevaluate him for his problems because his rage and violence 
may be due to his alcohol or status post head trauma."  The 
examiner diagnosed personality change due to head trauma, 
alcohol abuse, and status post head trauma.  The remaining 
treatment records were negative for complaints of or 
treatment for a head injury or a psychiatric disorder.

An April 2002 treatment letter from F.K. Buster, M.D. noted 
that, given the history of an inservice head injury, and as 
the veteran is "known to have a defect in his frontal 
lobe," "[c]ertainly this abnormality could be related to 
his injury of 1972."

A VA neuropsychological evaluation was conducted in May 2005.  
After taking the veteran's history, the examiner administered 
neuropsychological tests to evaluate him.  The VA examiner 
found that the veteran's test performance indicated mild 
neuropsychological impairment, suggestive of mild brain 
dysfunction.  The VA examiner diagnosed cognitive disorder 
and alcohol dependence in partial remission, and noted that, 
given the history provided by the veteran, his brain 
dysfunction could be the result of several factors including 
the motor vehicle accident at age 14, the fall in the 
military, and the veteran's history of alcohol abuse.

A VA neurological examination was conducted in June 2005.  
The VA examiner reviewed the veteran's history and the claims 
file, and ordered a magnetic resonance imaging (MRI) scan of 
the veteran's brain.  The VA examiner diagnosed organic 
personality changes related to closed head trauma at age 14 
and again at age 18, and also heavy alcohol abuse in the 
past.  

A VA general examination was also conducted in June 2005.  
After reviewing the veteran's history and claims file, the VA 
examiner diagnosed continuous alcohol dependence, mood 
disorder secondary to substance abuse, history of bipolar 
disorder, history of cognitive disorder, and personality 
disorder.  The VA examiner opined that the veteran's "main 
psychopathology is alcohol dependence which started over 30 
years ago and has continued unabated as recently as last 
night" and that the veteran's mild cognitive impairment 
"most represents the central nervous system impact of long-
standing alcohol use rather than an affect."  The examiner 
noted that "[i]t is extremely difficult to impossible to 
suggest if this is a result of head injury, but given the 
fact that there was no significant structural damage of the 
brain documented, I will lean these mild cognitive deficits 
secondary to alcohol dependence rather than head injury."

The Board finds that the medical evidence of record does not 
support service connection for the residuals of a head 
injury, to include a resultant psychiatric disorder.  While 
the service medical records indeed indicate that the veteran 
injured his right shoulder in service, these records are 
negative for complaints of or treatment for something as 
significant as a head injury or a psychiatric disorder.  Also 
of significance is the fact that an inservice head injury was 
not mentioned when the veteran was examined by VA within five 
months of separating from service (in fact, as noted, his 
head was found to be normal at the time). Furthermore, the 
veteran's psychiatric disorder did not manifest within one 
year of service discharge.  38 C.F.R. § 3.309.  

The first diagnosis of a psychiatric disorder was not until 
1978, over five years after the veteran's discharge from the 
service.  In addition, the medical evidence of record does 
not show that the veteran's head injury or psychiatric 
disorder is related to his active military service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed inservice 
disease and current disability).  While the April 2002 
treatment letter from F.K. Buster, M.D., the February 2003 VA 
treatment records, the May 2005 VA neuropsychological 
evaluation and the June 2005 neurological examination suggest 
that the veteran's psychological disorder could be the result 
of several factors, including the alleged inservice head 
injury, these opinions are based upon the history provided by 
the veteran and not upon objective medical data.  The Board 
is not bound to accept medical opinions that are based on 
subjective history supplied by the veteran, where that 
history is unsupported by the medical evidence or is based 
upon an inaccurate factual background.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The veteran's service medical records, including those made 
at the time of the alleged incident, are completely silent as 
to a head injury.  Moreover, post service medical records are 
silent as to a head injury for over twenty years after the 
alleged head injury occurred.

Accordingly, the medical opinions potentially linking the 
veteran's current psychiatric disorder to his military 
service have little, if any, probative value since they are 
only based on the veteran's self-reported history of an 
inservice injury with continuous problems since then.  See 
Reonal, 5 Vet. App. at 458. 

The only other evidence in the claims file serving to link 
the veteran's psychiatric disorder to his alleged head injury 
while in service are the veteran's own statements, the 
statements of his friends, and the statements of his family.  
While these statements would be competent evidence that an 
inservice injury occurred, they are not competent to 
diagnosis the etiology of a current medical disorder, which 
calls for specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Moreover, and 
again, the veteran's service medical records from the time of 
the alleged incident are silent as to any head injury.

As there is no medical evidence of a head injury or 
psychiatric disorder inservice or of a psychiatric disorder 
within one year subsequent to service, and no probative 
medical evidence that relates the veteran's current 
psychiatric disorder to service, service connection for 
residuals of a head injury, to include a resultant 
psychiatric disorder, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the evidence does 
not show a current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a head injury, to include 
a resultant psychiatric disorder, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


